Peters, J.
Appeal from an order of the Family Court of Broome County (Connerton, J.), entered December 18, 2007, which, in a proceeding pursuant to Family Ct Act article 10, among other things, temporarily placed the subject children in the custody of Tamra UU. In September 2007, respondent, the children’s father, was found to have neglected the subject children. Following a dispositional hearing, Family Court found that Brenda SS., the children’s mother, had abandoned the children and that placement with Tamra UU., respondent’s sister, was in the children’s best interests. The *826mother appeals, challenging Family Court’s dispositional order temporarily placing the children in the custody of Tamra UU. While this appeal was pending, a permanent order of the Family Court of Monroe County (Nesser, J.) was entered granting Tamra UU. sole custody of the subject children.* Inasmuch as a permanent order concerning the custody of the children has been entered, this appeal is moot (see Posporelis v Posporelis, 41 AD3d 986, 988 [2007]; Matter ofPecore v Pecore, 34 AD3d 1100, 1102 [2006]; Matter of Gregio v Rifenburg, 3 AD3d 830, 831 [2004]). Cardona, EJ., Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 While the mother alleges that Family Court (Nesser, J.) had no jurisdiction to entertain Tamra UU.’s custody petition, this challenge must be raised in an appeal from that order.